Citation Nr: 0734899	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for PTSD; an initial evaluation of 30 percent was 
assigned, effective June 28,1999, the date the RO received 
the veteran's claim for service connection for PSTD.  The 
veteran timely appealed the October 2003 rating action to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 21-4142, Authorization and Consent to Release 
Information to VA, received by the Board in October 2005, the 
veteran maintained, in part, that he had "mentally 
deteriorated" to a point where he did not care whether he 
lived or died.  In essence, the veteran argued that his PTSD-
his sole service-connected psychiatric disability-had 
progressively worsened since VA previously examined him in 
August 2003.  To this end, VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The veteran also requested that VA obtain reports relating to 
his PTSD treatment from the VA outpatient clinic in Beaufort, 
South Carolina (see, VA Form 21-4142, Authorization and 
Consent to Release Information to VA, received by the Board 
in October 2005).  VA has an obligation to obtain these 
records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  (Parenthetically, the 
Board observes that outpatient records from the Charleston, 
South Carolina VA Medical Center (VAMC) are contained in the 
claims files).

In an August 2003 opinion, the veteran's primary VA treating 
mental health physician maintained that the appellant was 
totally and permanently disabled due to chronic and severe 
PTSD (see, August 2004 VA physician's report).  That same 
report does not contain any corresponding mental status 
evaluation findings that are supportive of the VA examiner's 
cursory conclusion.  Thus, in order to properly assess the 
current state of the veteran's PTSD, he must be afforded a VA 
psychiatric examination prior to further appellate 
consideration of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for PTSD from the 
Beauford, South Carolina VA Community-
Based Outpatient Clinic.

2.  Schedule the veteran for a VA 
psychiatric examination by a 
psychiatrist, who has not previously 
examined him, to determine the nature 
and severity of his PTSD.  The claims 
folders must be made available to and 
reviewed by the examiner. The examiner 
must annotate in the report that such a 
review was conducted.  All indicated 
studies should be performed.  

The examiner is asked to evaluate the 
current features and manifestations of 
the veteran's PTSD.  The current level 
of severity should be assessed, and a 
Global Assessment of Functioning score 
should be assigned to symptomatology 
that can be solely attributed to his 
PTSD.  The examiner should specifically 
comment on the August 2003 VA PTSD 
examination report and opinion, to the 
extent that current findings diverge 
from those findings.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected PTSD on the veteran's 
ability to work.

A complete rationale for all opinions 
expressed must be provided.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 
2 Vet. App. 119 (1999).  

If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
must include a discussion of all 
evidence received since issuance of the 
June 2005 SSOC.  The veteran should be 
provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



